Citation Nr: 1455816	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  13-12 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for asbestosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

Initially, the Board notes that the January 2013 statement of the case (SOC) also addressed the issue of entitlement to an earlier effective date for the grant of service connection for asbestosis.  In the corresponding notice letter, the RO instructed the Veteran to file a new substantive appeal form (VA Form 9) to continue his appeal.  He had previously submitted a November 2012 VA Form 9 for both issues, but the RO did not accept it as a formal appeal, as it was filed prior to the issuance of the SOC.  See 38 C.F.R. § 20.200 (2014).  Thereafter, the Veteran's representative limited the appeal to the above increased evaluation claim in the March 2013 substantive appeal, and the Veteran did not otherwise perfect an appeal as to the earlier effective date issue.

In addition, the Veteran requested a hearing before the Board at the RO in his November 2012 submission.  However, the Veteran's representative later indicated that the Veteran did not want a Board hearing in the March 2013 substantive appeal.  The Veteran has not submitted a request for another Board hearing since that time.  Thus, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704.

In June 2013, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the case to the Board.

In response to the Joint Motion, the Board remanded the case for additional development in September 2014.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records considered by the agency of original jurisdiction (AOJ), as well as an additional October 2014 VA medical opinion.  It is unclear if the AOJ reviewed this medical opinion prior to recertification of the matter to the Board.  On review, this evidence shows that a VA physician reviewed the electronic claims file and indicated that he concurred with the medical opinions provided by the other October 2014 VA examiner.  The AOJ reviewed the reports of the initial October 2014 VA examiner.  Thus, this additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of this evidence is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's asbestosis is not productive of Forced Vital Capacity (FVC) of 65- to 74-percent predicted, where these measurements show a post-bronchodilator result poorer than the pre-bronchodilator result; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56- to 65-percent predicted; cor pulmonale or pulmonary hypertension; or, the requirement of outpatient oxygen therapy.

2.  The Veteran's DLCO (SB) measurement most accurately reflects the level of disability due to his asbestosis.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.96, 4.97, Diagnostic Code 6833 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for asbestosis.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for this disability.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The record includes written statements provided by the Veteran and his representatives.  In addition, the Veteran submitted additional evidence following the Board's August 2014 90-day letter, and his currently appointed representative had the opportunity to submit additional argument in support of the claim following the Court remand.  See, e.g., August 2014 and November 2014 representative written briefs.  The Veteran has not otherwise identified any available, outstanding records that are relevant to the claim decided herein.  See also, e.g., August 2012 VCAA response; October 2014 written statement (indicating Veteran did not have additional evidence to submit in support of his claim).

The Veteran was afforded VA examinations in June 2012 and October 2014, and VA opinions were obtained in October 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on examinations during which a history was solicited from the Veteran, and fully address the rating criteria that are relevant to rating the disability in this case.  The adequate opinions based on the examination findings also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Id.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with an SOC and supplemental SOC, which informed them of the laws and regulations relevant to his claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

In the Joint Motion, the parties agreed that the determination of the June 2012 VA examiner regarding which pulmonary function test (PFT) most accurately reflects the Veteran's level of disability in this case was not adequate because there was no corresponding explanation with the examiner's determination.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, a uniform evaluation is warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
The Veteran contends that he is entitled to a higher evaluation for his service-connected asbestosis.  He is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6833.

Under the General Rating Formula for Interstitial Lung Disease in 38 C.F.R. § 4.97 (Diagnostic Codes 6825 through 6833), a 10 percent evaluation is warranted for such disease with an FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent predicted.  A 30 percent evaluation is warranted when there is an FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  A 60 percent evaluation is warranted when there is an FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted when there is an FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.

Under 38 C.F.R. § 4.96(d), there are special provisions for applying the evaluation criteria for asbestosis and certain other respiratory diseases.  In relevant part, the provisions are as follows:

(2)  If the DLCO (SB) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.

...

(4)  Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.

(5)  When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.

(6)  When there is a disparity between the results of different PFT's . . . so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.

38 C.F.R. § 4.96(d)(2), (4)-(6).

Historically, the Veteran was diagnosed with asbestosis in 1991 following a lung biopsy.  VA treatment records beginning around June 2009 show that the Veteran received ongoing treatment for asbestosis, which was noted to be stable.  See, e.g., November 2009, June 2010, June 2011 VA treatment records.  A June 2011 VA treatment record indicates that the Veteran failed to follow-up with pulmonary as requested since 2008.  A May 2012 VA treatment record shows that the Veteran had mild evidence of asbestosis from his computed tomography (CT) scan of the thorax at Christiana Hospital.  It was noted that he was currently asymptomatic.  Thereafter, VA treatment records show that there was symptom improvement with Symbicort and Tiotropium inhalers.  See, e.g., December 2013, May-July 2014 VA treatment records.

The Veteran was afforded a VA examination in June 2012 with PFT, during which he complained of progressive exertional dyspnea over the last few years with current effort capacity limited to walking less than a quarter of a mile.  The examiner noted the results of previous testing and diagnosis.  He noted that the Veteran's asbestosis did not require the use of outpatient oxygen therapy, and he was not found to have cardiopulmonary complications, to include cor pulmonale or pulmonary hypertension.  On examination, FVC readings were 66 percent predicted pre-bronchodilator and 63 percent predicted post-bronchodilator.  The DLCO (SB) reading was 72 percent predicted with a corresponding finding of minimal diffusion defect.  The examiner indicated that the PFT results accurately reflected the Veteran's current pulmonary function, and that the DLCO (SB) test result most accurately reflected the Veteran's level of disability.  The PFT report shows that there was no significant response following use of bronchodilators, and the reduced diffusing capacity indicated a minimal loss of functional alveolar capillary surface.  The pulmonary function diagnosis was an indication of pulmonary restriction based on total lung capacity measurement and minimal diffusion defect based on DLCO measurement.  The examiner noted that the Veteran had clinical, radiographic, physiologic, and pathologic evidence of asbestosis.

In the March 2013 brief, the Veteran's representative stated that the FVC post-bronchodilator measurement taken during the VA examination entitles him to a 60 percent rating and that the assignment of the 10 percent rating was not supported by the record.

A September 2014 Christiana Care Health System (CCHS) PFT report shows FVC readings were 84 percent predicted pre-bronchodilator and 81 percent predicted post-bronchodilator.  The DLCO (SB) reading was 67 percent predicted.  An October 2014 VA treatment record shows that scheduled PFT testing was cancelled, as the Veteran had this testing performed at CCHS, and those results would be discussed with him.

The Veteran was afforded a VA examination in October 2014, which used the September 2014 CCHS PFT results.  The examiner noted review of the Veteran's medical records dating back to 2000, as well as the prior VA examination report.  The Veteran continued to complain of progressive exertional dyspnea; he indicated that the inhalers helped with his cough.  The examiner noted that the Veteran's asbestosis did not require the use of outpatient oxygen therapy.  The examiner indicated that the September 2014 PFT results accurately reflected the Veteran's current pulmonary function and that the DLCO (SB) test result most accurately reflected the Veteran's level of disability.  The examiner indicated that the Veteran's DLCO (SB) test results from 2000, 2012, and 2014 were within the margin of error indicating stability of asbestosis with no significant worsening.  He also indicated that there was a reduction of total lung capacity, but that calcification of the pleural plaques could explain this change.

In an additional opinion from that same day, the VA examiner explained that, when evaluating PFTs, spirometry is of little value due to the lung restrictive nature of asbestosis.  Spirometry measurements (as detailed in the report) would only provide hints that there is a restrictive disorder, but would minimally assist in identifying the severity.  In addition, the total lung capacity only tells the amount the lungs can expand.  The examiner explained that DLCO is used because it is the most accurate determinate of how efficient the lungs are at moving oxygen into the body and the overall oxygenation and severity of the disease.  The examiner noted that the Veteran's DLCO was only mildly reduced at 67 percent and was consistent with past results dating back to the year 2000.

An October 2014 VA physician reviewed the claims file and indicated that he concurred with the medical opinions rendered by the October 2014 VA examiner.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for his asbestosis.  The Veteran has not been shown to have an FVC of 65- to 74-percent predicted or DLCO (SB) of 56- to 65-percent predicted based on the PFT results above.  In addition, the October 2014 VA examiner considered the Veteran's medical history and current findings and determined that there was stability of the asbestosis with no significant worsening.

In determining the appropriate PFT measurements for rating purposes, the Board does note that the FVC post-bronchodilator readings were poorer than the pre-bronchodilator readings.  As such, the pre-bronchodilator readings were used for this measurement.  See 38 C.F.R. § 4.96(d)(5).  Based on the June 2012 VA examination results (pre-bronchodilator reading of 66-percent predicted), consideration of the 30 percent rating criteria is initially appropriate.  However, where there is a disparity between the results of different PFT's, such that the level of evaluation would differ depending on which test result is used, the regulations instruct use of the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96(d)(6).

In this case, both VA examiners specifically indicated that the DLCO (SB) test result most accurately reflected the Veteran's level of disability.  Moreover, the October 2014 VA examiner provided an explanation to support this finding, as detailed above.  The Board affords substantial probative weight to this opinion, as it is based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and it is supported by rationale and an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board notes that the Veteran has not specifically challenged any aspect of this finding, but rather the inadequacy of the initial finding because there was no corresponding explanation.  In any event, to the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the medical provider is of greater probative weight than the Veteran's more general lay assertions in this regard.  The medical provider has training, knowledge, and expertise on which he relied to form his opinion, and he provided rationale for it.  The DLCO (SB) readings noted above are consistent with the 10 percent evaluation currently assigned.

Moreover, the Veteran has not been shown to have cor pulmonale, pulmonary hypertension, or the requirement of outpatient oxygen therapy contemplated in the 100 percent rating criteria.  In fact, the VA examiners specifically indicated that the Veteran did not require outpatient oxygen therapy, and the June 2012 VA examiner indicated that he did not have cardiopulmonary complications from his asbestosis.

The Board notes one additional component of the 60 and 100 percent rating criteria regarding the results of a maximum exercise capacity test.  In this instance, there are no expressly stated results of a maximum exercise capacity test as indicated in the rating criteria.  There is a notation that exercise capacity testing was performed on the October 2014 VA examination, which show the Veteran's oxygen saturation level as 98 percent at rest, staying at 97 to 98 percent during ambulation of six minutes.  Nevertheless, the Board finds that the VA examinations of record are adequate to decide the claim.  In this regard, when a maximum exercise capacity test is not of record, the relevant rating provisions instruct to evaluate the disability on alternative criteria.   See 38 C.F.R. § 4.96(d)(1)(i); see also 71 Fed. Reg. 52,457-58 (Sept. 6, 2006) (final rulemaking explaining that regulations do not require a maximum exercise capacity test be conducted in any case, and that such test is not routinely conducted).  Moreover, the VA examiners stated that the PFT results accurately reflected the Veteran's current pulmonary function and that the DLCO (SB) test result most accurately reflected the Veteran's level of disability.  Cf. 71 Fed. Reg. at 52,458 ("In any given case, the examiner may request, based on clinical judgment, that a maximum exercise capacity test be conducted, such as in cases where the PFT's do not fully explain symptomatology.").

Therefore, the Board finds that the weight of the evidence is against a higher evaluation for the Veteran's asbestosis.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's asbestosis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher evaluations available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  Furthermore, the Veteran's complaints, including exertional dyspnea and coughing, are contemplated in the rating criteria that address the resulting pulmonary functional impairment.  Indeed, the VA examiners indicated that the PFT results were an accurate reflection of the Veteran's pulmonary functioning.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected asbestosis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.








ORDER

Entitlement to an initial evaluation in excess of 10 percent for asbestosis is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


